Citation Nr: 1221670	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to reimbursement of medical expenses for treatment at West Jefferson Medical Center received from June 13, 2008 to June 20, 2008. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Consolidated FEE Unit in Flowood, Mississippi.


REMAND

The Board notes that the Veteran is currently service-connected for schizophrenia with a 70 percent disability rating, according to information in his claims file.

The Veteran seeks payment or reimbursement for emergency services rendered for a non-service-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under these provisions, the treatment must satisfy all of the following conditions: 

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 

(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; 

(6) The Veteran is financially liable to the non-VA provider of the emergency treatment; 

(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 

(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and 

(9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)  See 38 C.F.R. § 17.1002. 

In this case, the Veteran was hospitalized for kidney disease and an E Coli urinary tract infection from June 10, 2008, to June 20, 2008 at West Jefferson Medical Center.  The Board notes that the Veteran has multiple sclerosis and a neurogenic bladder.  

The Department of Veterans Affairs paid for the Veteran's hospitalization from June 10, 2008 to June 12, 2008, contending that he was medically stable as of June 13, 2008 and thus he was denied reimbursement for the remainder of his stay.  

There is a VA medical opinion dated March 2009 indicating that the Veteran was medically stable to transfer as of June 12, 2008.  However, the Board notes that the opinion is without rationale.  

VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital from June 10, 2008, to June 12, 2008.  However, VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from June 13, 2008, to June 20, 2008.  VA found that by June 13, 2008, the Veteran's condition had stabilized, such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2011).  The Veteran remained hospitalized at the private hospital until June 20, 2008. 

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended. 38 C.F.R. § 17.121 (2011).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA. Id.  

However, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725  and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may." 

Additionally, the revised criteria added a provision essentially expanding the definition of "emergency treatment" to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id. 

The Board will consider and apply the amended version of 38 U.S.C.A. § 1725 as it is more favorable to the claimant because it liberalizes the law by mandating reimbursement and expanding the definition of emergency treatment. 

In the context of the foregoing, the Board notes that while some facts are not in dispute, a remand is necessary to clarify others.  The Board accepts West Jefferson Medical Center as a facility held out as providing emergency care to the public. Also, because VA has paid the medical expenses incurred at West Jefferson for the beginning of the period of hospitalization, the emergent nature of the Veteran's condition on admission is not in dispute.  The record further indicates that the Veteran is enrolled in the VA health care system and that he is financially liable for the treatment rendered at West Jefferson Medical Center.  There is no evidence to suggest that the condition for which the Veteran received treatment was caused by an accident or work- related injury. 

The remaining issues are at what point the Veteran became stabilized such that he could be discharged or transferred to a VA or other Federal facility, and whether a VA or other Federal facility was feasibly available at that time. 

Regarding the issues of stabilization, the VA Medical Center determined that the Veteran was stable as of June 13, 2008.  However, there was no rationale supplied for this opinion.   The Board requested and received an opinion from a VA urologist in February 2012.  The urologist made many findings; however, he also determined that additional records from the Veteran's private hospitalization were needed in order to render a fully informed medical opinion.  Thus, such records must be requested on remand.
      
After the acquisition of any additional medical records, an examiner must determine, utilizing the Veteran's medical records found in the claims file, if he was medically stable enough to transfer prior to June 20, 2008 and, if so, at what point.  The examiner must additionally provide a rationale for any opinion provided.

In addition, there is no evidence which addresses whether a VA or other Federal facility was feasibly available when the Veteran's condition had stabilized and he was suitable to be transferred.  In this regard, the Board notes that the March 2009 opinion is unclear as to whether it is addressing if a VA facility was available at the Veteran's point of stability for transfer.  This issue is generally determined by an administrator at the VAMC and, thus, a remand is necessary for the AOJ to obtain a determination as to whether a VA or other Federal facility was feasibly available after the Veteran's point of stabilization, if any, prior to his discharge. 

Again, the October 2008 amendments to § 1725 appear to provide a more liberal view of what constitutes a continuing medical emergency.  Under the revised statutes, emergency treatment includes treatment rendered until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  Therefore, it extends the definition of an emergency.  Under the prior statute and regulation, it did not matter for purposes of determining stability whether such VA facility was actually capable of accepting such transfer.  In short, a remand is required in order to provide information and documentation that addresses when it was safe to transfer the Veteran to a VA facility, the date a VA facility was capable of accepting the transfer, and any reasonable attempts made between June 13, 2008, and June 20, 2008, to effectuate such transfer. 

Additionally, it appears sufficient notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) may not have been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the AOJ should provide the Veteran with a VCAA letter advising him how to substantiate his claim for medical expense reimbursement under the amended /revised version of section 1725.

Accordingly, the case is REMANDED for the following action: 

1.  Send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his private medical expenses claim under the amended/revised version of § 1725; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under the amended / revised version of 38 U.S.C.A. § 1725 (effective October 2008) and provide the Veteran with the pertinent regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008). 

2.  Request West Jefferson Medical Center to provide any documents addressing when it was safe to transfer the Veteran to a VA facility, to include any clinical records indicating whether the Veteran's condition had become stable; the date that such a VA facility was capable of accepting the transfer (when there was room available for the Veteran); and any reasonable attempts made between June 13, 2008 to June 20, 2008, to effectuate such transfer.  That facility should also furnish the documentation noted as missing in the February 2112 opinion- namely, daily doctor progress notes, nursing notes, and vital sign logs.  

3.  Request that a Fee Service Review Physician, or equivalent officer, review the Duplicate Combined Health Record and determine whether a VA or other Federal facility was or was not feasibly available between June 13, 2008, to June 20, 2008, and any reasonable attempts made to effectuate such a transfer. 

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA facility, and the availability of beds. 

4.  After the above development is completed, request a medical opinion from an urologist concerning whether the Veteran could have been transferred safely at any time between June 13, 2008, to June 20, 2008, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file, so that he or she can properly address this question.  The rationale for the opinion must be provided. 

5.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, issue him a supplemental statement of the case.  This supplemental statement of the case should include the amended provisions of 38 U.S.C.A. § 1725 and any applicable regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  An appropriate period of time should be allowed for response from the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




	                  _________________________________________________
	ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



